Citation Nr: 0013883	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability.

Entitlement to a rating in excess of 10 percent for a left 
knee disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1992 to July 1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in June 1998 that granted service connection and a 
10 percent evaluation for each of the disabilities currently 
on appeal.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his or her claim includes obtaining 
medical records to which he or she has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the veteran reportedly failed to report 
for a scheduled VA orthopedic examination in October 1998.  
However, the record indicates that notice of this examination 
may have been sent to the veteran's old address.  In a 
statement received in August 1998, as well as on the Form 9 
received in January 1999, the veteran listed her address as 
[redacted], [redacted].  Nevertheless, a 
Statement of the Case was sent to the veteran's old address 
in December 1998, and notice from the VA facility stating 
that the veteran failed to report for her examination in 
October 1998 is not accompanied by any indication as to where 
notice of the examination was sent.  Under these 
circumstances a Remand is necessary in order to ensure that 
the veteran has an opportunity to report for a VA 
examination.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran at 
her current address and request that she 
submit the names and addresses of all 
health care providers, VA or private, who 
have evaluated or treated her for 
symptoms related to her service-connected 
right shoulder disability and service-
connected left knee disorder.  After 
securing any necessary releases, the RO 
should request any previously unobtained 
medical records for association with the 
claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination, with 
notice sent to the veteran's current 
address, in order to ascertain the 
nature and severity of her service-
connected right shoulder disability and 
service-connected left knee disorder.  
The claims folder must be reviewed by 
the examiner prior to conducting the 
examination.  All indicated special 
tests and studies should be conducted, 
to include x-ray examinations and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  The examiners' report should 
also fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent 
of any functional loss due to the 
veteran's service-connected 
disabilities.  The orthopedic examiner 
should be asked to determine whether the 
affected areas exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected areas are used 
repeatedly over a period of time.  These 
determinations should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, to 
include consideration under 38 C.F.R. 
§§ 4.40 and 4.45.  If action taken 
remains adverse to the veteran, she and 
her accredited representative should be 
furnished with a supplemental statement 
of the case and be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




